                                                                             FILED IN COURl
                                                                              ASHEVILLE. NC

                                                                               AUG 2   0   2021

                                                                           U.S. DISTRICT COURT
                IN THE I.INITED STATES DISTRICT COURT                      W. DISTRICT OF N.C.
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION

                           DOCKET NO. 1 :21-CR-00052

UMTED STATES OF AMERICA                    )
                                           )     CONSENT ORDERAND
                                           )   JUDGMENT OF FORFEITURE
                                           )
KALONJAMARLOGAN                            )


       WHEREAS, the defendant, KALON JAMAR LOGAN, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d), and 28 U.S.C. g 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture ofsuch interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:21-cr-00052-MR-WCM Document 17 Filed 08/20/21 Page 1 of 3
       WIIEREAS, the defendant withdraws any claim previously submitted rn
response to an administative forfeiture or civil forfeiture proceeding conceming any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT thc                           fOIIOWiNg
property is forfeited to the United States:

           o   Glock 17, 9mm caliber pistol, serial number BFZW273; with
               extended magazine; and
           o   Twenty-five rounds of assorted 9mm caliber ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

       Any person, other than the defendant, asserting any legal interest in         the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
alleged interest.




    Case 1:21-cr-00052-MR-WCM Document 17 Filed 08/20/21 Page 2 of 3
          Pursuantto Fed. R. Crim. P.32.2(b)(3), upon entry ofthis OrderofForfeiture,
    the United States Attorney's Office is authorized to conduct any discovery needed
    to identify, locate or dispose ofthe property, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R.
    Civ. P.45.

           Following the Court's disposition of all timely petitions filed, a final order of
    forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
    party files a timely petition, this order shall become the final order and judgment of
    forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
    have clear title to the property and shall dispose of the property according to law.
    Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
    shall be final as to defendant upon filing.

    SOAGREED:


    *
        ----zt+lo   *t!   lutrl
F"4- JONATHAN D. LETZRING
     Assistant United States Attomey




    RICHARD E. C
    Attomey for                                           ^e
                                               Signed:   hr)u>T 2b ,zozt

                                               W. CARLET          METCALF

                                               Westem District of North Carolina




          Case 1:21-cr-00052-MR-WCM Document 17 Filed 08/20/21 Page 3 of 3
